COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  MARTIN RODRIGUEZ,
                                                §                  No. 08-17-00113-CV
                    Appellant,
                                                §                    Appeal from the
  v.
                                                §                   83rd District Court
  CEMEX, INC.,
                                                §              of Pecos County, Texas
                    Appellee.
                                                §                  (TC# P-7295-83-CV)

                                                §
                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the trial

court’s judgment granting summary judgment in Appellee’s favor on Appellant’s premises liability

claim. We therefore reverse the judgment of the court below and remand the cause for further

proceedings in accordance with our opinion. We further order that Appellant recover from

Appellee all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF JULY, 2019.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, J., Palafox, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment